UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):November 14, 2011 TAUBMAN CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Michigan (State of Other Jurisdiction of Incorporation) 1-11530 38-2033632 (Commission File Number) (I.R.S. Employer Identification No.) 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, Including Area Code: (248) 258-6800 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.OTHER EVENTS. On November 14, 2011, Taubman Centers, Inc. (the Company) announced the mortgage lender for The Pier Shops at Caesars (Atlantic City, N.J.)completed the foreclosureon the property.Title to the property has been transferred to the mortgage lender and management of the center is being transitioned to Cushman & Wakefield of Pennsylvania on behalf of C-III Asset Management as special servicer.As a result, the Company has been relieved of $135 million of debt obligations plus accrued interest associated with the property. A copy of the press release is attached as Exhibit 99 to this report and is incorporated by reference. Item 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits The following Exhibits are filed with this report: Exhibit Description 99 Press Release dated November 14, 2011, entitled “The Pier Shops at Caesars Transferred to the Mortgage Lender.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 14, 2011 TAUBMAN CENTERS, INC. By: /s/ Steven Eder Steven Eder Treasurer EXHIBIT INDEX Exhibit Description 99 Press Release dated November 14, 2011, entitled “The Pier Shops at Caesars Transferred to the Mortgage Lender.”
